Citation Nr: 1507964	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 18, 2013.

3.  Entitlement to an initial evaluation in excess of 50 percent PTSD.

4.  Entitlement to an increased rating for right ulnar paralysis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1973 and from April 1977 to January 1978.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Des Moines, Iowa that granted service connection for PTSD, effective from April 12, 2010, evaluated as 30 percent disabling from that date.  The Veteran appealed for a higher initial rating.  Service connection was denied for a left knee disorder and a rating in excess of 40 percent for right ulnar paralysis. 

During the pendency of the appeal, by rating action dated in June 2013, the 30 percent rating for PTSD was increased to 50 percent, effective January 18, 2013.  However, the issue remains in appellate status as the maximum schedular rating was not assigned from the effective date of the grant of service connection. See AB v. Brown, 6 Vet. App. 35.

The Veteran was afforded a videoconference hearing at the RO in September 2013 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record in Virtual VA.  There are other pertinent records in Virtual VA and in the Veterans Benefits Management System (VBMS) electronic files.

Following review of the record, the issues of entitlement to service connection for left knee disability, an evaluation in excess of 40 percent for right ulnar paralysis, and an increased initial rating, over 50 percent, for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to January 18, 2013, PTSD was manifested by occupational and social impairment that is as likely as not commensurate with reduced reliability and productivity.  He has reported irritability, sleep difficulties, difficulty getting along with others.  Psychotic symptoms were not described during the pertinent period.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no more, for PTSD prior to January 18, 2013 are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  Therefore, a discussion of VA's compliance with VCAA notice requirements as they relate to the claim for a higher rating for PTSD prior to January 18, 2013 would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claim.  All available evidence has been secured, and the appellant was afforded VA examinations.  The evidence is adequate to render a determination as to the issue on appeal for the specified time frame.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to an evaluation in excess of 30 percent for PTSD prior to January 18, 2013 is ready to be considered on the merits.

Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2014). 

Historically, an October 2010 rating decision granted service connection for PTSD, evaluated as 30 percent disabling, that was increased to 50 percent, effective January 18, 2013.  Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2003).

The Veteran's service-connected PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014) and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is awarded for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain effective relationships.  A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

In assessing the degree of psychiatric disability, the Global Assessment of Functioning score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A global assessment of functioning score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A global assessment of functioning score of 71 to 80 indicates that if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2014).

Factual Background

The Veteran was afforded VA examinations in May 2010 and January 2012 that reflect his account of an extremely isolated existence, inability to get along with anyone except his wife, and estrangement from his adult children.  He stated that he had no friends.  He reported insomnia, nightmares, flashbacks, and intrusive memories, and easy startle reaction, even over small noises.  The appellant indicated that his anger was generally controlled but that he still had visceral reactions to certain frustrations or people.  No psychotic indicators were elicited on examination, but the examiner indicated that the Veteran had the full-spectrum of PTSD symptomatology, including depressive symptoms, mild memory difficulty, irritability, sleep disturbance, and anxiety.  On both occasions, the examiner found that the PTSD symptom complex was consistent with an occasional decrease in work efficiency with generally satisfactory functioning.  It was found that he would be employable if PTSD were his only service-connected disability.  The Axis I diagnoses were PTSD, chronic, major depressive disorder, recurrent, and history of alcohol abuse, partial remission.  A GAF score of 50 was provided.  It was noted that the appellant had been prescribed psychotropic medication in this regard.  He received VA outpatient treatment for psychiatric symptomatology during the relevant time frame.

The clinical evidence thus reflects that the Veteran's mental status was intact and that he was generally functioning satisfactorily prior to January 18, 2013.  However, the record indicates that he lived in virtual isolation and had almost no social contacts due to PTSD symptomatology.  The Board observes that the GAF score of 50 provided on both VA examinations, in addition to symptoms delineated above, denotes serious impairment in social and occupational functioning overall.  Additionally, when the 2010 and 2012 examinations are compared to the results obtained on VA examination in January 2013, there is no significant difference.  As such, the Board finds that prior to January 18, 2013, the degree of psychiatric impairment more nearly comports with a 50 percent disability evaluation. 
227 (1995).

In summary, after a thorough review of all evidence, the Board finds that the evidence is at least in equipoise such that a 50 percent disability rating is warranted for PTSD prior to January 18, 2013.  The benefit of the doubt is resolved in favor of the appellant as to this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

The Board finds, however, that the available evidence does not present a basis for a higher disability evaluation for PTSD prior to January 18, 2013.  In this regard, PTSD symptomatology was clearly not to the extent that the criteria for the 70 percent evaluation were met.  In this regard, there was no evidence of suicidal ideation, obsessional rituals that interfered with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  While isolated, the appellant is shown to functions well independently and appropriately.  The lay and medical evidence does not demonstrate occupational and social impairment with deficiencies in most areas attributable the service-connected anxiety disorder.  As well, there is no evidence of a thought disorder or any delusions, or symptoms that include grossly inappropriate behavior or symptoms of such severity to warrant a 100 percent schedular rating.

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected PTSD prior to January 18, 2013.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary prior to January 18, 2013. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial 50 percent disability rating, but no more, is granted for PTSD prior to January 18, 2013, subject to controlling regulations governing the payment of monetary awards.

REMAND

During personal hearing in September 2013, the Veteran testified that the service-connected PTSD and right ulnar disability were more severely disabling than reflected by the currently assigned disability evaluation and had gotten worse.  The record reflects that the Veteran was last examined for VA compensation and pension purposes in January 2013.  His representative has requested an additional psychiatric examination.

The Court of Appeals of Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the contentions that the pertinent disability has increased in severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant will be afforded current VA examinations for right ulnar and PTSD status.  

The Veteran asserts that he has a left knee disability of service onset for which service connection should be granted.  Review of the service treatment records discloses that upon service re-entry examination in March 1977, the Veteran did not indicate that he had any lower extremity problem and this was evaluated as normal.  In May 1977, he fell on both knees and reported continuing retropatellar tenderness and crepitus for which he underwent orthopedic consultation later that month.  At that time, history was obtained to the effect that while working as a lineman after his first tour of duty, he sustained a high-voltage electrical shock injury that among other things, affected his left femoral and obturator nerve, leading to left leg pain and weakness.  A Medical Board in May 1977 declared him medically unfit for further military service for reasons that included retroperitoneal hematoma secondary to anticoagulation with resultant injury to the left lumbar plexus and resulting left obturator and femoral nerve weakness and quadriceps atrophy and chondromalacia of the left knee secondary to such.  In testimony obtained on Physical Evaluation Board hearing in September 1977 in an attempt to remain in service, the Veteran testified that after his electric injury, he had partial paralysis of the left leg, wore a full-length brace for three to four months and graduated to walking with a cane.  He stated that upon reentering service, he was not having any problems with the left leg and could run, jump, and play sports, including basketball.  He related that he was not using a brace, a cane or crutches at the time of re-entry, and was not having any difficulty with the left leg until a change in weather led to his feeling nerve pulses and a weakened left leg for which he began to once again wear a brace.  

The clinical evidence of record reflects that the Veteran has had left knee degenerative changes (arthritis).  He underwent a total knee replacement in March 2013.  The questions for consideration in this case are whether a left knee disorder clearly and unmistakably existed at service entrance in 1977, and if so, whether any pre-existing disability was permanently increased in severity (aggravated) by an incident of service, or whether current left knee disability is directly of service onset, given the history of knee injury during active duty.  In part, a review of the evidence has to consider whether the pre-service injury involved nerves of the left lower extremity, and whether or not the knee was impaired.  If not, an opinion on direct service connected is in order.  In the January 2015 Informal Hearing Presentation, the appellant's representative has essentially requested a more comprehensive opinion in this regard.  Accordingly the evidence should be referred to an orthopedic specialist for opinion on these matters.

Additionally, the record indicates that the Veteran receives continuing VA treatment for various complaints and disorders, including the conditions at issue.  The most recent records date through early April 2013.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from April 2013 through the present should be requested and associated with the claims folder or placed in Virtual VA.


Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from April 2013 to the present and associate them with the claims folder, Virtual VA, or VBMS.  All attempts to obtain records should be documented.

2.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the current extent of the service-connected PTSD.  The claims folder and access to Virtual VA/VBMS must be made available to the examiner.  All necessary tests and studies should be performed in order to assess the degree of symptomatology attributable to the service-connected PTSD.  The report of the examination should contain a detailed account of all clinical manifestations of the condition.  A Global Assessment of Functioning (GAF) score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).

3.  Provide the clinical evidence to a VA orthopedist for a new comprehensive opinion.  The claims folder and access to Virtual VA/VBMS must be made available to the examiner prior to the entry of the opinion.  The examiner must respond to the following questions:

a) Did the Veteran clearly and unmistakably have a pre-existing left lower extremity condition prior to service re-entry in 1977?

b) If so, did any pre-existing left lower extremity disability include or affect the left knee?

c) Is it at least as likely as not that there was a permanent increase in severity of any pre-existing left lower extremity condition, to include as a result of knee injury in May 1977? 

d) Did injury to the left knee in May 1977 clearly and unmistakably aggravate the left knee resulting in a permanent increase in severity of the left knee?

e) Explain whether or not left leg and/or left knee symptoms in service represented natural progression of any pre-existing symptoms. 

f) Is it at least as likely as not that there is a relationship between current left knee degenerative arthritis and in-service left knee trauma? 

g) Is there clear and unmistakable evidence that a left lower extremity condition, including the left knee did not increase in severity during service? 

h) Is it at least as likely as not that any current left knee disorder is directly attributable to injury in service irrespective of any pre-existing left lower extremity condition.

A detailed and complete rationale should accompany the opinions provided.  The examiner should provide full rationale for the opinions and reference the facts relied upon in reaching his or her conclusions. 

Inform the examiner that in formulating the medical opinion, the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

4.  Schedule the Veteran for a neurological examination of the right ulnar disability by an appropriate VA examiner.  The examiner should be provided access to the claims folder, and Virtual VA/VBMS.  The examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints.  All necessary tests and studies should be performed.  All functional impairment of the wrist and fingers should be set out in detail.

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


